COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 ISRAEL VASQUEZ MATTA,                                        No. 08-13-0004-CR
                                              §
                        Appellant,                                Appeal from
                                              §
 v.                                                           143rd District Court
                                              §
 THE STATE OF TEXAS,                                        of Reeves County, Texas
                                              §
                        Appellee.                          (TC # 08-11-07372-CRR)
                                              §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF DECEMBER, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)